Citation Nr: 0430346	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  01-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residual of burn 
injuries.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for epididymitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for dental trauma to 
teeth numbers 9, 10, and 11 for compensation purposes.

6.  Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Winston-Salem, North 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the veteran and his wife 
testified at a videoconference hearing before the 
undersigned.

As to the claims to reopen, in October 1998 the Board denied 
entitlement to service connection for burn injury residuals, 
epididymitis, and left ankle crush injury residuals.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  Thus, 
the merits of the current claims to reopen may be considered 
only if new and material evidence has been submitted since 
that prior final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

In addition to the issues cited on the first page of this 
decision, the veteran has made an application to reopen his 
claim of entitlement to service connection for PTSD.  
Further, he has presented a claim of entitlement to special 
monthly compensation for sterility secondary to epididymitis.  
Because these issues are neither developed for appellate 
review, nor intertwined with the issues on appeal, they are 
referred to the RO for appropriate action.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1.  In October 1998, the Board denied entitlement to service 
connection for residual of burn injuries, epididymitis, and 
residuals of a left ankle crush injury.

2.  The evidence received since the October 1998 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claims 
of entitlement to service connection for residuals of burn 
injuries, epididymitis, and residuals of a left ankle crush 
injury.

3.  The preponderance of the evidence of record is against 
finding that the veteran has residuals from a head injury 
that are attributable to his military service.

4.  The preponderance of the evidence of record is against 
finding that the veteran suffered in-service trauma to teeth 
numbers 9, 10, and/or 11.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for residuals of 
burn injuries, epididymitis, and residuals of a left ankle 
crush injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Residuals from a head injury were not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).

3.  The veteran does not meet the criteria for service 
connection for compensation purposes for dental trauma to 
teeth numbers 9, 10, and 11.  38 U.S.C.A. §§ 1110, 1712, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.149, 4.150 
(Diagnostic Code 9913) (1998); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (Diagnostic Code 9913) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In May and August 2001 
letters, VA notified the claimant that he was responsible for 
helping VA obtain all evidence necessary to support his 
service connection claims, and that VA would obtain all 
relevant evidence in the custody of any VA or private 
facility he identified.  The letter further advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his claimed disabilities or to provide a properly executed 
release so that VA could request the records for him.  

In May and September 2001 letters, the July 2001 and January 
2003 statements of the case, and the July 2003 supplemental 
statement of the case, the appellant was advised of what 
evidence VA had requested, what it had obtained, and what it 
had not obtained.  In January and May 2001 letters, he was 
notified by VA of the evidence necessary to reopen his 
previously denied claims, as well as to establish service 
connection.  In a May 2001 letter, he was also advised of the 
VCAA.  Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

As to the applications to reopen claims of entitlement to 
service connection for burn injury residuals, epididymitis, 
and left ankle injury residuals, as will be explained below, 
new and material evidence has been received in connection 
with these claims.  As a merits based decision cannot be made 
on these issues, or the issue of entitlement to service 
connection for hearing loss, those matters are remanded for 
further development.  Therefore, no further discussion of the 
VCAA is required on these issues. 

As to entitlement to service connection for residuals of a 
head injury and the dental claim, the Board finds that VA has 
met its duty to assist.  As reported above, in May 2001 and 
August 2001 letters, VA asked the veteran if there was any 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence and, if it 
was held by a private physician, to provide authorizations so 
that the RO could obtain that evidence.  The veteran 
thereafter provided VA with authorizations to obtain his 
treatment records from a number of private locations.  He 
also reported receiving treatment at the Fayetteville and 
Wilmington VA Medical Centers.  The record on appeal shows 
that the veteran filed copies of his treatment records from 
some of the above locations, the RO requested all of his 
treatment records from the above locations, and the claims 
file contains all available records from the above locations.  
The record also shows that the veteran was afforded a VA 
dental examination in March 2003.  

As to private treatment records that were not obtained 
because they had been destroyed or a search for those records 
failed to reveal any such records (i.e., records from Dr. 
Arthur Ferrari, Dr. Robert Cole, and Dr. Arthur Boss), a 
review of the record on appeal shows that the veteran was 
notified of these facts in the July 2003 supplemental 
statement of the case.

Similarly, as to the veteran's service medical and personnel 
records, VA attempted to obtain and/or recreate these records 
on a number of occasions but without success.  In January 
1992 and April 1993 letters, as well as at the January 2004 
hearing and in the Board's earlier October 1998 decision and 
remand, the veteran was notified that his record were 
possibly destroyed in a fire at National Personnel Records 
Center.  The veteran was invited to file copies of any 
service medical or personnel records he had in his possession 
with VA, but no such records were forthcoming.

Accordingly, the Board finds that all available and 
identified medical records have been obtained, there is no 
indication that any pertinent evidence was not received, and 
the veteran was properly notified of which records were not 
obtained.  Therefore, VA's duty to assist has been fulfilled.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice may not have been provided in the order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claims to Reopen

The veteran contends that he sustained burn injuries to his 
eyes and head when, after an airplane struck a Fort Bragg 
mess hall, he went into the burning building to help rescue 
survivors.  The veteran also reports that he sustained burn 
injuries to the left side of his body when his airplane 
caught fire prior to airborne exercise.  He reports that he 
has had eye problems and burn scars since.  

The veteran also reports that while on active duty he landed 
badly during training jumps (either from a tower or 
airplane).  These bad landings resulted in injuries which 
caused a leg to be driven into his groin, and during which he 
struck a tree.  The appellant further contends that these 
injuries led to the development of epididymitis, and that 
recurrent epididymitis has been a problem since his 
separation from military service.  

As to the left ankle claim, the veteran reports that he 
fractured this joint when he landed badly during a training 
parachute jump at Fort Bragg, and that residuals of this 
injury have caused pain and weakness since.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

The law in effect at the time the veteran filed his current 
application to reopen provided that "New and Material" 
evidence is evidence not previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the Board's October 1998 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the October 
1998 denial.  As to burn injury residuals the evidence 
includes, for the first time, independent verification in the 
form of a newspaper article from The Fayetteville Observer 
regarding a March 1954 incident at Fort Bragg when an 
airplane struck a mess hall, caught fire, and caused a number 
of casualties.  

As to epididymitis, the evidence now includes, for the first 
time, a diagnosis of chronic epididymitis.  See, e.g., VA 
treatment record dated in July 1994.  Similarly, as to 
residuals of a left ankle injury, this evidence includes, for 
the first time, a diagnosis of degenerative joint disease of 
the left ankle.  See, e,g, private treatment record and x-ray 
from Eastern Carolina Medical Center dated in July 2001.  

Accordingly, the additional evidence is both new and material 
as defined by regulation.  38 C.F.R. § 3.156(a) (2001).  
Simply put, the independent proof of the mess hall fire and 
the diagnoses which were not previously of record, bear 
directly and substantially upon the issues at hand.  They are 
neither duplicative nor cumulative.  Further, this new 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the claims.  Id.  The 
claims of entitlement to service connection for burn injury 
residuals, epididymitis, and left ankle injury residuals are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claim

The veteran and his representative contend that the appellant 
sustained a head injury while in military service, and that 
he suffers from dizziness, headaches, and fluid on the brain 
as a result.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to entitlement to service connection for head injury 
residuals, the veteran claims that he sustained a head injury 
in 1954 when he entered a burning mess hall to help rescue 
fellow soldiers.  Alternatively, the appellant asserts that 
he sustained a head injury during one of numerous parachute 
jumps, including one during which he injured his teeth.

While post-service records show the veteran's complaints 
and/or treatment for headaches and/or dizziness attributed to 
a concussion, a fluid filled space in the back of the brain, 
and/or a stroke, these complaints, diagnoses, and/or 
treatment were not clinically presented until after the 
veteran's January 1992 and May 1993 post-service head 
injuries.  See VA examination dated in February 1992; VA 
Social Survey dated in March 1992; VA treatment records dated 
from February 1979 to February 1999; private treatment 
records from Ronald L. Brody, M.D., dated from January 1992 
to March 1994; and private treatment records from Eastern 
Carolina Medical Center dated from June 1999 to July 2001.  
In fact, while the record on appeal includes voluminous 
treatment records showing complaints, diagnoses, and/or 
treatment for the above problems, not one of those records 
reports that the veteran had a history of an in-service head 
injury prior to a VA treatment record dated in May 2001.  
Rather, the preponderance of the evidence shows that in 
January 1992, the veteran fell off a stool and struck his 
head suffering a brief loss of consciousness, and left sided 
injuries.  In May 2003, the appellant was injured in a motor 
vehicle accident.  Therefore, the Board finds that the 
evidence of record overwhelming supports the conclusion that 
the veteran does not have residuals from an in-service head 
injury.  

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability due 
to military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Accordingly, because the veteran does not have a 
current disability due to military service the claim of 
entitlement to service connection for residuals of a head 
injury is denied.  38 C.F.R. § 3.303.  

Dental Claim

As to the claim of entitlement to service connection for 
dental trauma for compensation purposes, the Board notes that 
the RO, in a June 2003 rating decision, granted service 
connection for dental trauma to teeth numbers 9, 10, and 11 
but did so for treatment purposes only.

Under the regulations that were in effect at the time the 
veteran filed his claim to reopen in 1995, and as revised in 
1999, missing teeth are compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  38 C.F.R. § 4.150 (1998); 38 C.F.R. § 4.150 
(2003).  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  Id.

With the above criteria in mind, the Board finds that the 
record, which includes records from the veteran's private 
dentist, a Dr. Brown of OraCare Dental Associates, and a 
March 2003 VA dental examination, are negative for evidence 
that trauma that caused the loss of teeth numbers 9, 10, and 
11 also caused lose of the underlying bone.  Accordingly, 
because the veteran does not have bone loss due to trauma, 
the claim of entitlement to service connection for dental 
trauma for compensation purposes is legally insufficient 
under 38 C.F.R. § 4.150 and must be denied.  

Conclusion

In reaching the above conclusions, the Board considered the 
veteran's as well as all lay statements and all testimony.  
Notably, however, any opinion regarding the etiology of any 
current disability, to include their opinion that these 
claimed disabilities were brought about by military service, 
is not constitute competent evidence.  Black v. Brown, 
10 Vet. App. 279, 284 (1997).  The opinions do not constitute 
competent medical evidence because the record does not show 
that these lay persons have specialized medical knowledge 
regarding either the etiology of a disease or the diagnosis 
of a disorder.  Therefore, they are not competent to provide 
medical opinion evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the statements and 
testimony do not act as probative evidence as to the issues 
on appeal.  


ORDER

The claims of entitlement to service connection for burn 
injury residuals, epididymitis, and left ankle injury 
residuals are reopened.

Service connection for head injury residuals is denied.  

Entitlement to service connection for dental trauma to teeth 
numbers 9, 10, and 11 for compensation purposes is denied.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
burn injury residuals, epididymitis, and residuals of a left 
ankle injury, given the state of the law and evidence as 
discussed below, the Board finds that the underlying claims, 
as well as the claim of entitlement to service connection for 
hearing loss, must be remanded for further evidentiary 
development before the merits of the claims may be addressed.

The Board notes that the VCAA requires that VA obtain and 
associate with the record all adequately identified records.  
38 U.S.C.A. § 5103A(b) (West 2002).  In this regard, the 
veteran has offered the names of three soldiers (Colonel 
Banks, Fred Hammond, and James Cowgill) with whom he served, 
and who reportedly witnessed a 1953 night parachute jump 
during which he hit a tree and incurred dental, epididymitis, 
and left ankle injuries.  In addition, the veteran testified 
that Drs. Biss and Briggio told him that his current hearing 
loss was caused by his prolonged water immersion in October 
1954.  The veteran also reported that all of his injuries 
occurred while he served with both the 77th and 10th Special 
Forces Group from 1953 to December 1954.  

Therefore, a remand is required in order to give the veteran 
an opportunity to locate the witnesses he identified, to 
request statements in support of his claims, to request his 
treatment records from Drs. Biss and Briggio, as well as to 
ask them if they have an opinion as to the origins of the 
veteran's current hearing loss

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Accordingly, since the record on appeal 
does not contain medical opinion evidence addressing the 
etiology of the appellant's chronic epididymitis, left ankle 
degenerative joint disease, and/or his bilateral hearing 
loss, a remand is required.  Id.  Similarly, given the 
veteran's testimony that a physical examination would 
disclose burn scars on his face and/or left side of his body 
due to in-service fire exposure, on remand, he should also be 
scheduled for a dermatological examination.  Id.

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for hearing loss, residual of 
burn injuries, epididymitis, and 
residuals of a left ankle injury.  
Specifically, the letter must (1) notify 
the claimant of the information and 
specific evidence not of record that is 
necessary to substantiate the claims; (2) 
notify him of the information and 
specific evidence that VA will seek to 
provide; (3) notify him of the 
information and specific evidence the 
claimant is expected to provide; and (4) 
request he provide any pertinent evidence 
in his possession.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  After contacting the veteran to 
secure additional information such as 
full names, ranks, hometowns, Social 
Security Administration numbers, etc, 
pertaining to the three witnesses 
identified at his January 2004 hearing, 
the RO should try to contact those 
witnesses.  If the veteran can provide 
reasonable current address information 
pertaining to any witness, the RO should 
write to that witness and request that a 
statement be prepared addressing any in-
service parachuting accident during which 
the appellant allegedly sustained 
epididymitis and/or left ankle injuries 
after hitting a tree.  If witnesses 
cannot be located or if the request for 
the statement yields a negative result, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.  The veteran is hereby 
notified that it is his responsibility to 
provide sufficient information to enable 
VA to contact the individuals in 
question.

3.  After obtaining authorizations from 
the veteran as well as the address, and 
approximate (beginning and ending) dates 
of all treatment, the RO should contact 
Drs. Biss and Briggio and request copies 
of all of the appellant's treatment 
records, as well as ask them if they have 
an opinion as to the etiology of the 
veteran's current hearing loss. 

4.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
provider who treated him for hearing 
loss, burn injury residuals, 
epididymitis, and left ankle injury 
residuals since his separation from 
military service.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dermatological 
examination.  The claims folders are to 
be made available to the dermatologist 
for review in conjunction with the 
examination.  Based on a review of the 
claims folders and the results of the 
examination, the dermatologist is to 
opine as follows:

i.  Does the veteran have any burn 
scars on his body?  Does he suffer 
from epididymitis?  

ii.  If so, is it as least as likely 
as not (i.e. is there a 50/50 
chance) that any burn scar, and/or 
epididymitis was caused by the 
injuries the veteran reported he 
sustained while in military service?

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological 
examination.  The claims folders are to 
be made available to the audiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folders and the results of the 
examination, the audiologist is to opine 
as follows:

i.  Does the veteran have hearing 
loss in either ear as defined by 38 
C.F.R. § 3.385 (2003)?

ii.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed hearing loss 
was caused or aggravated by in-
service noise exposure?

Note:  In providing the above opinions, 
the examiner must comment on a September 
1999 treatment record from Eastern 
Carolina Medical Center which notes that 
the veteran's right ear hearing had been 
slightly impaired since a November 1998 
surgery, the February 2004 audiological 
examination findings of Dr. Rech, and the 
claim that current hearing loss was 
caused by prolonged immersion in water in 
October 1954.

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folders are to be made 
available to the orthopedist for review 
in conjunction with the examination.  
Based on a review of the claims folders 
and the results of the examination, the 
orthopedist is to opine as follows:

i.  Is it as least as likely as not 
(i.e. is there a 50/50 chance) that 
any currently diagnosed left ankle 
disability was caused or aggravated 
by military service?

ii.  Is it as least as likely as not 
that left ankle degenerative joint 
disease manifested itself to a 
compensable degree within one year 
of the veteran's separation from 
military service in December 1954?

8.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

9.  Following any other appropriate 
development, the RO should issue a new 
rating decision and readjudicate the 
appealed issues.  If any of the benefits 
sought on appeal remain denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky.



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



